Title: To George Washington from Henry Knox, 22 November 1785
From: Knox, Henry
To: Washington, George

 

My dear sir
New York 22 Novr 1785

I have often been on the point of acknowledging your Kind favor of the 18th of June, and have as often deferred it, from the hope of having the pleasure of visiting you at Mount Vernon, on my way to James River, at which place there is a quantity of public Stores. Having been hitherto disapointed I shall no longer trust to the chapter of accidents, but embrace the opportunity which presents itself by Major Farlie.
I render you my sincere thanks for your kind opinion of the disposition of the troops on the western frontier. We have been able to recruit six companies only, out of the ten, directed by Congress—three of them are now on their march for Forts McIntosh, and Pitt, where we shall be under the necessity of posting them for the winter. One Company has gone with the commissioners who are to hold the treaty at the great Miami; and two companies have taken post at the mouth of the Muskingham—The remaining four companies will I hope be raised and march early in the Spring.
The indians generally have discovered a restlessness and discontent with the treaties they made at Forts Schuyler and McIntosh the last year. They were then told that Great Britain had ceded to the united States the posts now in the occupancy of the british troops, and that all of them would soon be delivered up to us. But they experience the Contrary and the british and refugee emissaries are continualy embittering their minds against us by urging that we deceived them at the treaties, and as a proof of the deception, that the british still retain the Forts.
The indians may in a degree be guided by the treaty now holding with them at the great Miami but they will not be perfectly so, untill the british government shall deliver to us, the posts on the lakes. of this event there is not at present any prospect, on the contrary it is asserted under credible circumstances, that Sir Guy Carleton is coming out with troops to Canada, the next Spring, in the capacity of Vice Roy. This event might compell us to take those steps upon which our safety and dignity as a nation may depend.
Major Farlie will give you a detail of the proceedings of the new York society of the Cincinnati with respect to the reception

of the new institution proposed by the General Meeting on the 12th of May 1784. I flatter myself that the society of this State will receive the alterations notwithstanding any appearances to the contrary I am uninformed how many of the States have adopted it, but New Hampshire has rejected it as it respects the funds, and it is said Connecticut have also declined adopting it—I am apprehensive that it may be as difficult to get it universally adopted as it is to obtain an universal assent of the respective legislative assemblies to any recommendation of Congress.
I am mortified and chagrined beyond bearance, that the person who I directed and to whom I have written five times on the Subject has neglected to send you lime stone from St Georges to Boston, although I directed him to do it at my expence—I had made an arrangement with a gentleman at Boston to forward it to Alexandria. I have such repeated proofs of his inattention to my requests that I am unable to place any further dependence on him.
Mrs Knox unites with me in paying our affectionate compliments to Mrs Washington with our sincere wishes for your mutual health and happiness I am my dear Sir with perfect respect and warm affection Your obliged humble Servant

H. Knox

